Citation Nr: 0736718	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a November 2005 decision, the Board denied the veteran's 
claim for a higher rating for diabetes mellitus and granted 
the veteran's claim for service connection for peripheral 
neuropathy of the hands.  This decision remanded the 
veteran's claim for service connection for CAD for further 
development.  The development has been completed and the 
veteran's claim is now ready for review by the Board.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's CAD was caused or 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection is not warranted for CAD, to include as 
secondary to the service-connected diabetes mellitus.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In February 2002, prior to the August 2002 rating action on 
appeal, the RO provided the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
The veteran was requested to submit additional evidence to 
support his claim and provided authorization and consent 
forms so that any private medical evidence could be obtained.  
Hence he was on notice to provide any pertinent evidence in 
his possession to VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, this decision has not granted 
service connection for CAD.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.
  
The Board notes that the veteran's service medical records 
and VA treatment records have been obtained.  Furthermore, a 
VA medical examination and a VA medical opinion have been 
obtained.  Additionally, the veteran provided testimony 
before the undersigned Veterans Law Judge in July 2005.  The 
veteran has submitted materials from the internet and he has 
submitted opinions from two private physicians.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History and Analysis 

Initially, the Board observes that the veteran does not 
claim, and the record does not show, that the veteran 
developed CAD during service, or within a year of discharge 
from service.  The service medical records contain no 
findings of CAD during the veteran's active service and the 
veteran's heart was clinically evaluated as normal on his 
October 1968 separation examination.  CAD was not diagnosed 
until many years after discharge from service.  

At his July 2005 hearing, the veteran asserted that his CAD 
was caused by his service-connected diabetes mellitus.  The 
veteran reported that while his diabetes mellitus was 
diagnosed subsequent to his heart attack in 1986, he believed 
that he had diabetes prior to the heart attack.  He pointed 
out that blood sugar measurements at that time of his heart 
attack were elevated, which indicates that he had diabetes 
prior to the heart attack; it had just not been diagnosed 
yet.  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The veteran submitted medical documents which appear to show 
that in May 1986 the veteran had blood glucose levels of 126 
and 187, and that he had a blood glucose level of 143 in 
September 1987.

In March 2003 the veteran submitted documents that he printed 
from websites regarding diabetes.  One of the documents 
stated that before people develop type 2 diabetes, they 
almost always have "pre-diabetes," blood glucose levels 
that are higher than normal, but not yet high enough to 
result in a diagnosis of diabetes.  The documents also state 
that diabetes raises the risk of heart attack, and that 
cholesterol problems are common in people with diabetes and 
raise the risk for heart attack. 

In April 2003 the veteran submitted a letter from P.A.G., 
M.D.  Dr. P.A.G. stated that the veteran had elevated blood 
sugar at the time of his heart attack in May 1986, and 
therefore there was no doubt that the veteran had diabetes 
mellitus prior to the heart attack.  

In an April 2004 informal RO conference the veteran asserted 
that he actually had diabetes mellitus prior to his heart 
attack in May 1986 and again asserted that his CAD was caused 
by pre-existing diabetes mellitus.

In an October 2006 letter, P.M.R., M.D., stated that he had 
reviewed the veteran's records, including a May 1986 report 
that the veteran had blood glucose of 187 on a reported 
fasting sample.  He also noted that a report dated in 
September of 1987 showed blood glucose of 143, again 
reportedly fasting.  He opined that the diabetes must have 
predated the diagnosis of coronary heart disease with 
subsequent myocardial infarction, even though diabetes may 
not have been diagnosed.  Dr. P.M.R. said that it was his 
belief that the diabetes predated the cardiac issues.

At the time of the blood glucose readings in May 1986 and 
September 1987, no physician diagnosed the veteran as having 
diabetes at that time.  In fact, he was not diagnosed as 
having diabetes until many years later.  VA outpatient 
records show that diabetes was first diagnosed with diabetes 
in May 2000, 14 years after his heart attack.  Furthermore, 
two VA physicians have expressed the opinion that the 
veteran's CAD was not caused by the veteran's diabetes.  A 
June 2002 VA examiner noted that the veteran had a three to 
four year history of diabetes and a much longer history of 
CAD.  It was his impression that the CAD significantly 
preceded the diabetes and therefore was not caused by the 
diabetes.  Furthermore, the veteran's medical history, 
including Dr. P.M.R.'s statement, was reviewed by a VA 
physician in April 2007.  This physician stated that even if 
Dr. P.M.R.'s assumptions regarding fasting at the time of the 
blood glucose measurements in 1986 are correct, and even if 
the veteran did have diabetes at that time, it was his 
opinion that the veteran's CAD was not secondary to his 
diabetes mellitus.  He pointed out that a heart attack is not 
an early manifestation of CAD; rather a heart attack 
generally occurs after years of slowly accumulating plaque 
within the arteries.  It was his opinion that the veteran's 
CAD predated the heart attack by a significant number of 
years, and thus predated the likely onset of diabetes.  Since 
the VA opinions show a more thorough review of the medical 
history, and provide a more thorough rationale for the 
opinions, the Board finds that the VA medical opinions carry 
more probative value.

The Board further notes that none of the clinical medical 
evidence or physician statements have opined that the 
veteran's CAD is aggravated by the veteran's diabetes 
mellitus.  See Allen, supra.  While the website information 
submitted by the veteran could be possibly interpreted as 
indicating that CAD can be aggravated by diabetes mellitus, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Since the website evidence which has been submitted 
by the veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case, it is not found to be of 
significant probative value.

In this case the Board finds that the greater weight of the 
medical evidence indicates that the veteran's CAD is not 
caused or aggravated by the veteran's service-connected 
diabetes mellitus disability.  The Board finds that the 
preponderance of the evidence indicates that the veteran did 
not have diabetes prior to developing CAD.  

Since the most probative medical evidence indicates that the 
veteran developed CAD prior to diabetes mellitus and that the 
veteran's CAD was not caused or aggravated by diabetes 
mellitus, service connection for CAD as secondary to diabetes 
mellitus is not warranted.
ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


